Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Willinger (US Pub. 2011/0203527 A1).
Regarding claim 1, Willinger discloses a small animal habitat comprising: 

an external hide structure coupled to the top portion of the primary habitat portion (Fig. 1, Entertainment housing 80 comprises a first housing portion 80a that may be integral with roof 60); 
and an exercise wheel assembly, wherein the exercise wheel assembly is coupled to and suspended from the external hide structure (Fig. 1, wheel 72 is mounted in entertainment housing 80); 
and further wherein a portion of the exercise wheel assembly extends outside of the external hide structure (Fig. 1, wheel 72 extends above pair of rails 76a and 76b).
Regarding claim 2, Willinger discloses the claimed invention as well as an external hide structure that comprises at least one sidewall portion (Fig. 1, sidewall portions 83b and 84b) and a roof portion (Fig. 1, roof portion 81b). 
Regarding claim 12, Willinger discloses the claimed invention as well as the top portion and the bottom portion of the primary habitat portion are removably coupled to the central portion by at least one latch (Fig. 1, latch 68c).
Regarding claim 13, Willinger discloses the claimed invention as well as top portion of the primary habitat portion comprises an opening formed therein, wherein the opening is configured to provide access between an interior of the primary habitat portion and an interior of the external hide structure (Pg. 3, [0062], lines 7-11: “A longitudinal domed structure 64g corresponds to a traversable section of a rail as further described and substantially to a section 94a of a platform 94 so that the resident animal 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 5, 6, 7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Willinger (US Pub. 2011/0203527 A1) in view of Woltmann (US Pub. 2008/0230012 A1).
Regarding claim 3, Willinger discloses the claimed invention except for an opening formed in the roof portion, wherein at least a portion of the exercise wheel assembly is configured to extend outside of the opening as taught by Woltmann (Fig. 1, there is an opening connecting cage 610 with loft 632).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal habitat of Willinger to 
Regarding claim 4, Willinger discloses the claimed invention except for a cover portion, the cover portion being configured to be removably couplable to the roof portion of the external hide structure as taught by Woltmann (Fig. 1, loft 632).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel assembly of Willinger to include the cover portion of Woltmann. Doing so would allow for better accommodation of the wheel as well as prevent an animal from escaping the wheel assembly.
Regarding claim 5, Willinger discloses the claimed invention in addition to a deflectable clip (Fig. 1, latch 68c).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the clip of Willinger to have it couple the roof portion to the cover portion. Doing so would ensure the structural integrity of the habitat.
Regarding claim 6, Willinger discloses the claimed invention except for a cover portion comprises a lip extending around at least a portion of a lower perimeter of the cover portion, wherein the lip is sized so as to be larger than the opening formed in the roof portion as taught by Woltmann (Fig. 1, loft 632 has a lower lip is sized to be larger than the opening beneath).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel assembly of Willinger to 
Regarding claim 7, Willinger as modified discloses the claimed invention as well as an exercise wheel assembly which further comprises a base structure and a wheel (Fig. 1, wheel 72 is supported by pair of rails 76a and 76b).
Regarding claim 11, Willinger as modified discloses the claimed invention except for a cover portion that is formed of one of a clear, transparent, or translucent material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a transparent material for the cover portion in order to watch the animal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
Regarding claim 14, Willinger discloses the claimed invention but does not disclose at least one external tube, wherein the at least one external tube is coupled to the primary habitat portion at a first end and the external hide structure at a second end so as to provide access between the interior of the primary habitat portion and the interior of the external hide structure, as taught by Woltmann (Fig. 1, conduit 700 connects two different structures).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal habitat of Willinger to include the tubes of Woltmann. Doing so would provide a way for the animal to access the exercise wheel.

Claims 8, 9, 10, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Willinger (US Pub. 2011/0203527 A1) in view of Woltmann (US Pub. 2008/0230012 A1), and in view of Tucker (US Pub 9,901,076 B1).
Regarding claim 8, Willinger as modified discloses the claimed invention except for an arm extending vertically from the base structure platform (Fig. 1, upright tube 74), and a post protruding from the arm (Fig. 2A, large bushing 52) as taught by Tucker.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel assembly of Willinger to include the arm and post of Tucker. Doing so would potentially provide for a more stable wheel design.
Regarding claim 9, Willinger as modified by Tucker discloses the claimed invention including wheel is rotatably couplable to the post of the base structure (Col. 6, lines 55-58: “a pair of stainless steel double bearings 50 can sandwich about both sides of a smaller diameter opening 25 in the disc hub 20 and separated by a small bushing 54”. It is known in the art that this configuration will allow for rotation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel assembly of Willinger to include rotatable couplability of Tucker to allow for an animal to exercise on the wheel.
Regarding claim 10, Willinger as modified by Tucker discloses the claimed invention in addition to a clip (Fig. 1, latch 68c).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the clip of Willinger to couple the 
Regarding claim 15, Willinger discloses coupling an exercise wheel assembly to a small animal habitat, the method comprising: 
a primary habitat portion, the primary habitat portion comprising a bottom portion (Fig. 1, base 20), a central portion (Fig. 1 extensions 40b comprising wirewalls), and a top portion (Fig. 1, roof 60);
providing an external hide structure coupled to the top portion of the primary habitat portion (Fig. 1, Entertainment housing 80 comprises a first housing portion 80a that may be integral with roof 60); 
and an exercise wheel assembly, wherein the exercise wheel assembly is coupled to and suspended from the external hide structure (Fig. 1, wheel 72 is mounted in entertainment housing 80);
and further wherein a portion of the exercise wheel assembly extends outside of the external hide structure (Fig. 1, wheel 72 extends above pair of rails 76a and 76b).
However, Willinger does not disclose coupling wheel to the base structure. This limitation is taught by Tucker who teaches coupling the wheel to the base structure (Fig. 1A, wheel is coupled to support 70).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal habitat of Willinger to include the wheel of Tucker. Doing so would provide a wheel that is more structurally sound.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to couple the cover portion of Woltmann to the base structure and external hide structure of Willinger. Doing so would secure the cover portion to the base structure.
Regarding claim 16, Willinger as modified discloses the claimed invention in addition to external hide structure comprises a roof portion having an opening formed therein as taught by Woltmann (Fig. 1, there is an opening connecting cage 610 with loft 632).
Regarding claim 17, Willinger as modified discloses the claimed invention including the cover portion, external hide structure, roof portion, and wheel. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to couple the cover portion to the external hide structure, couple the cover portion to the roof portion, and suspend the exercise wheel assembly from the roof portion. Doing so would create an enclosure for an animal to exercise in. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        




/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642